UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported): July 6, 2009 CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. (Exact name of registrant as specified in its charter) BERMUDA 0-24796 98-0438382 (State or other jurisdiction of incorporation and organisation) (Commission File Number) (IRS Employer Identification No.) Clarendon House, 2 Church Street, Hamilton HM 11 Bermuda (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (441) 296-1431 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events This Current Report on Form 8-K is being filed by Central European Media Enterprises Ltd. (the "Company") in anticipation of filing a Registration Statement on Form S-8 in connection with registration of 1.5 million additional shares of the Company’s common stock reserved for issuance under the Company’s Amended and Restated Stock Incentive Plan (the “Registration Statement”). The Company’s shareholders approved the additional shares at the Company’s annual general meeting on May 15, 2009. As the financial statements filed by the Company in its Annual Report on Form 10-K for the year ended December 31, 2008 (the “2008 Form 10-K”) will be incorporated by reference into the Registration Statement, the Company is filing herewith updated financial statements and other affected financial information for the periods included in the 2008 10-K that reflect retrospective adjustments resulting from certain accounting changes. Specifically, Items 6 and 8 of the Company's 2008 Form 10-K have been adjusted to reflect changes arising from the adoption of new accounting standards and a change in theCompany's segmental reporting that were effective from January 1, 2009 and that have been applied retrospectively in the updated financial statements filed herewith. The information in this Current Report on Form 8-K is not an amendment to or restatement of the Company’s 2008 Form 10-K. These events are discussed in more detail below. Accounting for Convertible Debt On January 1, 2009, the Company adopted FASB Staff Position No. APB 14-1, “Accounting for Convertible Debt Instruments That May Be Settled in Cash Upon Conversion (Including Partial Cash Settlement)” (“FSP APB 14-1”), which clarifies the accounting for convertible debt instruments that may be settled in cash (including partial cash settlement) upon conversion. FSP APB 14-1 requires issuers to account separately for the liability and equity components of certain convertible debt instruments in a manner that reflects the issuer's non-convertible debt (unsecured debt) borrowing rate when interest cost is recognized. FSP APB 14-1 requires bifurcation of a component of the debt including allocated issuance costs, classification of that component in equity and the accretion of the resulting discount on the debt and the allocated acquisition costs to be recognized as part of interest expense in the Consolidated Statement of Operations. FSP APB 14-1 requires retrospective application, therefore the Company has restated both opening shareholders’ equity in 2009 and comparative amounts for 2008 to reflect revised equity and liability balances on issuance of its Convertible Notes of US$ 110.8 million and US$ 364.2 million, respectively in the updated financial statements filed herewith. Noncontrolling Interests On January 1, 2009, the Company adopted FASB Statement No. 160, “Noncontrolling Interests in Consolidated Financial Statements - an Amendment of ARB No. 51” (“FAS 160”), which establishes accounting and reporting standards for the noncontrolling interest in a subsidiary and for the deconsolidation of a subsidiary.FAS 160 clarifies that a noncontrolling interest in a subsidiary is an ownership interest in the consolidated entity that should be reported as equity in the consolidated financial statements. FAS 160 also requires consolidated net income to be reported at amounts that include the amounts attributable to both the parent and the noncontrolling interest.It also requires disclosure, on the face of the consolidated statement of income, of the amounts of consolidated net income attributable to the parent and to the noncontrolling interest.FAS 160 also provides guidance when a subsidiary is deconsolidated and requires expanded disclosures in the consolidated financial statements that clearly identify and distinguish between the interests of the parent’s owners and the interests of the noncontrolling owners of a subsidiary. The Company reclassified certain prior period balances in its Consolidated Balance Sheet, Consolidated Statement of Operations and Consolidated Statement of Shareholders’ Equity to reflect the new presentation requirements of FAS 160 in the updated financial statements filed herewith. Page 1 The impact on the financial statements for the year ended December 31, 2008 of the adoption of both FSP APB 14-1 and FAS 160 was as follows: For the Year Ended December 31, 2008 Impact of adopting As reported FSP APB 14-1 FAS 160 As Adjusted Consolidated Statement of Operations Interest expense $ ) $ ) $
